DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set February 9, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH et al (US 2016/0035297 A1) in view of YOU et al (US 2013/0293529 A1) and Lee et al (US 2015/0154902 A1).
As to claim 1: Oh discloses a display device (Fig. 1, “a display device 1”; Abstract, ¶0037), comprising: 
a display panel including pixels arranged in pixel-rows (Fig. 1, “a display panel 160” including pixels SP arranged in pixel-rows; ¶0051); 
a scan driver configured to provide a scan signal that is activated or that is deactivated to the pixels (Fig. 1, “a scan driver 140” configured to provide “a scan signal G” that is activated or that is deactivated to the pixels; ¶0052); 
a data driver configured to provide a data signal to the pixels (Fig. 1, “a data driver 150” configured to provide a data signal to the pixels; ¶0051); and 
a controller (Fig. 1, “a controller 130”; ¶0044) configured to: 

providing the scan signal that is activated to a first portion of the pixel-rows included in a first region of the display panel during the frame (Figs. 13-14 show providing the scan signal that is activated to a first portion of the pixel-rows included in a first region of the display panel during the frame; ¶0109-0118), and 
providing the scan signal that is deactivated to a second portion and a third portion of the pixel-rows included in a second region of the display panel during an entirety of the frame, the first portion being located between the second portion and the third portion (Figs. 13-14 show providing the scan signal that is deactivated to a second portion and a third portion of the pixel-rows included in a second region of the display panel during an entirety of the frame, the first portion being located between the second portion and the third portion; ¶0109-0118), such that 

while others of the pixels coupled to the second portion of the pixel-rows that are included in the second region, and that are separate from the first portion of the pixel-rows, display a first portion of a previous image from a previous frame (Figs. 13-14 show while others of the pixels coupled to the second portion of the pixel-rows that are included in the second region, and that are separate from the first portion of the pixel-rows, display a first portion of a previous image from a previous frame; ¶0109-0118), and 
while others of the pixels coupled to the third portion of the pixel-rows are included in the second region, and that are separate from the first portion of the pixel-rows and the second portion of the pixel-rows, display a second portion of the previous image from the previous frame (Figs. 13-14 show while others of the pixels coupled to the third portion of the pixel-rows are included in the second region, and that are separate from the first portion of the pixel-rows and the second portion of the pixel-rows, display a second portion of the previous image from the previous frame; ¶0109-0118);
provide the scan clock signal having the first frequency to the scan driver in a first period of the frame (Figs. 1-3, 18-19, provide the scan clock signal having the first frequency to the scan driver in a first period of the frame); 

provide the scan clock signal having the second frequency to the scan driver in a second period of the frame (Figs. 18-19, provide the scan clock signal having the second frequency 7.5Hz to the scan driver in a second period of the frame; ¶0138-0142); and
provide the scan clock signal having the third frequency 1Hz to the scan driver in a third period of the frame (Figs. 18-19, provide the scan clock signal having the third frequency 1Hz to the scan driver in a third period of the frame; ¶0138-0142).
Oh does not expressly disclose providing the scan signal that is activated to only a first portion of the pixel rows included in a first region of the display panel during the frame, and providing only the scan signal that is deactivated to a second portion and a third portion of the pixel-rows included in a second region of the display panel during the entirety of the frame, wherein the first frequency of the scan clock signal causes the scan signal that is deactivated to be provided to the second portion of the pixel-rows. However, You teaches a display device comprises a controller configured to vary a frequency of a scan clock signal, which is periodic and distinct from a scan signal, from a first frequency, which is greater than zero, to a second frequency which is lower than the first frequency, in a frame to partially drive the display panel (Figs. 5-6, 9-10, a display device comprises a controller configured to vary a frequency of “a scan clock signal CK”, which is periodic and distinct from “a scan signal G”, from a first frequency which is greater than zero, to a second frequency, which is lower than the first 
Oh also disclose the controller is configured to vary a frequency of a scan clock signal from one frequency to another frequency, and from the another frequency to a constant voltage level, which is different from the second frequency and immediately follows the another frequency, wherein the constant voltage level of the scan clock signal causes the scan signal that is deactivated (Fig. 10 shows the controller 130 is configured to vary “a frequency of the scan clock signal GDC” from “one frequency 48Hz” to “another frequency 60Hz”, and from the another frequency to a constant voltage level, which is different from the second frequency and immediately follows the another frequency, wherein the constant voltage level of the scan clock signal causes the scan signal that is deactivated; ¶0081, 0096, wherein the scan clock signal is a constant voltage level during a blank period (BP)). Oh and You do not expressly disclose the constant voltage level of the scan clock signal causes the scan signal that is deactivated to be provided to the third portion of the pixel-rows. However, Lee teaches a display device comprises a controller configured to vary a frequency of scan clock signal from a second frequency to a constant voltage level, which is different from the second frequency and immediately follows the second frequency, wherein the constant voltage level of the scan clock signal causes the scan signal that is deactivated to be provided to a third portion of a pixel-rows of a frame (Fig. 1, 7, 10, “a display device 100” comprises “a controller 140” configured to vary “a frequency of scan clock signal GDS GDR” from “a second frequency GDS#2-GDR#3” to “a constant voltage 
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior arts You and Lee further disclose claim limitation of the controller is configured to select, as a driving mode, a first driving mode in which the display panel is entirely driven, or a second driving mode in which the display panel is partially driven (You: Fig. 9 shows the controller is configured to select, as a driving mode, a first driving mode in which the display panel is entirely driven, or a second driving mode in which the display panel is partially driven; Lee: Fig. 7 shows the controller is configured to select, as a driving mode, a first driving mode in which the display panel is entirely driven, or a second driving mode in which the display panel is partially driven). In addition, the same motivation is used as the rejection of claim 2.  
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior arts You and Oh further disclose claim limitation of the pixels are arranged in the pixel-rows and in pixel-columns, and wherein the controller is configured to classify, in the second driving mode, the pixel-rows into the first region where the current image displayed on the display panel is to be refreshed, and the second region where the previous image displayed on the display panel is not to be refreshed (You: Fig. 9 shows the controller is configured to classify, in the second driving mode, the pixel-rows into the first region where the current image displayed on the display panel is to be refreshed, and the second region where the previous image displayed on the display panel is not to be refreshed; ¶0037-0051; Lee: Fig. 7 shows the controller is configured to classify, in the second driving mode, the pixel-rows into the first region where the current image displayed on the display panel is to be refreshed, and the second region where the previous image displayed on the display panel is not to be refreshed). In addition, the same motivation is used as the rejection of claim 3.  
As to claim 4: Claim 4 is a dependent claim of claim 3. The prior arts You and Lee disclose claim limitation of in the second driving mode, the scan driver is configured to provide the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region (Figs. 9-10 show to provide the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel; ¶0037-0051; Lee: Fig. 7 shows in the second driving mode, the scan driver is configured to provide the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region). In addition, the same motivation is used as the rejection of claim 4. 
As to claim 5: Claim 5 is a dependent claim of claim 2. The prior arts You and Lee further disclose claim limitation of the controller is configured to select the first driving mode or the second driving mode by comparing a previous frame data of image data with a current frame data of the image data (You: Figs. 9-10 show the controller is configured to select the first driving mode or the second driving mode by comparing a previous frame data of image data with a current frame data of the image data; ¶0037-0051; Lee: Fig. 7 shows the controller is configured to select the first driving mode or the second driving mode by comparing a previous frame data of image data with a current frame data of the image data). In addition, the same motivation is used as the rejection of claim 5.
As to claim 7: Claim 7 is a dependent claim of claim 1. The prior arts You and Lee further disclose claim limitation of the scan driver is configured to output the scan signal that is deactivated based on the scan clock signal having the first frequency or having the constant voltage level, and to output the scan signal that is activated based on the scan clock signal having the second frequency (You: Figs. 9-10, the scan driver is configured to output the scan signal that is deactivated based on the scan clock signal having the first frequency, and to output the scan signal that is activated based on the scan clock signal having the second frequency; Lee: Figs. 1, 10 show the scan driver is configured to output the scan signal that is deactivated based on the scan clock signal having the first frequency or having the constant voltage level, and to output the scan signal that is activated based on the scan clock signal having the second frequency). In addition, the same motivation is used as the rejection of claim 7. 
As to claim 8: Claim 8 is a dependent claim of claim 1. The prior art You further discloses claim limitation of the scan driver includes: a shift register configured to sequentially output output signals based on the scan clock signal and a start signal (Figs. 1-10, “a shift register Un” configured to sequentially output signals based on the scan clock signal and “a start signal STV2”; ¶0052); a signal filter configured to attenuate the output signals when a frequency of the output signals is greater than a predetermined frequency; andReply to Office action of November 29, 2021 a level shifter configured to convert the attenuated output signals into scan signals having a turn-on voltage or a turn-off voltage (Fig. 8, 10, “a signal filter TFT” configured to attenuate the output signals when a frequency of the output signals is greater than a predetermined frequency; andReply to Office action of November 29, 2021 a level shifter configured to convert the attenuated output signals into scan signals having a turn-on voltage or a turn-off voltage). In addition, the same motivation is used as the rejection of claim 8.  
As to claim 9: Claim 9 is a dependent claim of claim 8. The prior art You further discloses claim limitation of the shift register includes first through (n)th flip-flops, where n is an integer greater than 1, that are configured to output the output signals, respectively, wherein the scan driver further includes a selector that is configured to provide the start signal to one of the first through (n)th flip-flops based on region classification information indicating a region of the display panel to be driven, and wherein a (k)th flip-flop, where k is an integer between 2 and n, is configured to generate one of the output signals in response to an output signal of the output signals of a (k-1)th flip-flop or the start signal (Fig. 1-10, the shift register includes first through (n)th flip-flops, where n is an integer greater than 1, that are configured to output the output signals, respectively, wherein the scan driver further includes a selector that is 
As to claim 10: Claim 10 is a dependent claim of claim 1. The prior art You further discloses claim limitation of the scan driver includes first through (n)th stages, where n is an integer greater than 1, that are configured to output respective output signals, and Wherein a (k)th stage, where k is an integer between 2 and n, is configured to output one of the output signals in response to an output signal of the output signals of a (k-1)th stage or a start signal (Fig. 1-10, the scan driver includes first through (n)th stages, where n is an integer greater than 1, that are configured to output respective output signals, and wherein a (k)th stage, where k is an integer between 2 and n, is configured to output one of the output signals in response to an output signal of the output signals of a (k-1)th stage or a start signal; ¶0004, 0027-0030). In addition, the same motivation is used as the rejection of claim 10.
As to claim 11: Claim 11 is a dependent claim of claim 10. The prior arts Oh and You further disclose the scan driver further includes a selector that is configured to provide the start signal to one of the first through (n)th stages based on region classification information indicating a region of the display panel to be driven (Oh: Figs. 5, 13-14, 18, “a selector 137/132c” that is configured to provide the start signal to the scan driver based on region classification information indicating a region of the display 
As to claim 14: Claim 14 is another version of claim 1. The prior arts Oh, You and Lee further disclose an electronic device (Oh: Fig. 1, “an electronic device”; Abstract; You: Figs. 5-10, “an electronic device”; Abstract; Lee: Fig. 1, “an electronic device 100”) comprising: 
an image processing device configured to generate image data from an image source (Oh: Fig. 1, “an image processing device 110” configured to generate image data from an image source; ¶0039-0040; Lee: Fig. 1, 6, “an image processing device 150” configured to generate image data from an image source; ¶0093); and 
a display device configured to display an image corresponding to the image data (Oh: Fig. 1, a display device configured to display an image corresponding to the image data; Abstract; You: Figs. 1-10, a display device configured to display an image corresponding to the image data; Lee: Fig. 1, a display device configured to display an image corresponding to the image data; Abstract), wherein the display device includes: 
a display panel including pixels arranged in pixel-rows (Oh: Fig. 1, “a display panel 160” including pixels SP arranged in pixel-rows; Lee: Fig. 1, “a display panel 110” including pixels P arranged in pixel-rows); 
a scan driver configured to provide a scan signal that is activated or that is deactivated to the pixels (Oh: Fig. 1, “a scan driver 140” configured to provide a scan 
a data driver configured to provide a data signal to the pixels (Oh: Fig. 1, “a data driver 150” configured to provide a data signal to the pixels; Lee: Fig. 1, “a data driver 120” configured to provide a data signal to the pixels); and 
a controller (Oh: Fig. 1, “a controller 130”; You: Fig. 5 shows a controller; Lee: Fig. 1, “a controller 140”) configured to: 
vary a frequency of a scan clock signal, which is periodic and distinct from the scan signal, from a first frequency, which is greater than zero, to a second frequency, which is lower than the first frequency, and from the second frequency to a constant voltage level, which is different from the secondReply to Office action of November 29, 2021 frequency and immediately follows the second frequency, in a frame to partially drive the display panel (Oh: Figs. 13-14, 18-19, vary a frequency of “a scan clock signal GDC”, which is periodic and distinct from the scan signal, from “a first frequency 60Hz”, which is greater than zero, to “a second frequency 7.5Hz”, which is lower than the first frequency, and from the second frequency to “a third frequency 1Hz” which is different from the secondReply to Office action of November 29, 2021 frequency and immediately follows the second frequency, in a frame to partially drive the display panel; You: Figs. 9-10, vary a frequency of “a scan clock signal CK”, which is periodic and distinct from the scan signal, from a first frequency, which is greater than zero, to a second frequency, which is lower than the first frequency, in a frame to partially drive the display panel; Lee: Figs. 7, 10, vary a frequency of a scan clock signal, which is periodic and distinct from the scan signal, from a second frequency, and from the second frequency to a constant voltage level, which is different from the 
providing the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel during the frame (Oh: Figs. 13-14: providing the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel during the frame; You: Figs. 9-10, providing the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel during the frame; Lee: Figs. 7, 10, providing the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel during the frame), and 
providing only the scan signal that is deactivated to a second portion and a third portion of the pixel-rows included in a second region of the display panel during an entirety of the frame, the first portion being located between the second portion and the third portion (Oh: Figs. 13-14, providing only the scan signal that is deactivated to a second portion and a third portion of the pixel-rows included in a second region of the display panel during an entirety of the frame, the first portion being located between the second portion and the third portion; You: Figs. 9-10, providing only the scan signal that is deactivated to a second portion of the pixel-rows included in a second region of the display panel during an entirety of the frame, Lee: Figs. 7, 10, providing only the scan signal that is deactivated to a second portion and a third portion of the pixel-rows included in a second region of the display panel during an entirety of the frame, the first portion being located between the second portion and the third portion), such that 

while others of the pixels coupled to the second portion of the pixel-rows that are included in the second region, and that are separate from the first portion of the pixel-rows, display a first portion of a previous image from a previous frame (Oh: Figs. 13-14, while others of the pixels coupled to the second portion of the pixel-rows that are included in the second region, and that are separate from the first portion of the pixel-rows, display a first portion of a previous image from a previous frame; You: Figs. 9-10, while others of the pixels coupled to the second portion of the pixel-rows that are included in the second region, and that are separate from the first portion of the pixel-rows, display a first portion of a previous image from a previous frame; Lee: Figs. 7, 10, while others of the pixels coupled to the second portion of the pixel-rows that are included in the second region, and that are separate from the first portion of the pixel-rows, display a first portion of a previous image from a previous frame), and 
while others of the pixels coupled to the third portion of the pixel-rows that are included in the second region, and that are separate from the first portion of the pixel-
provide the scan clock signal having the first frequency to the scan driver in a first period of the frame (Oh: Fig. 19, provide the scan clock signal having the first frequency 60Hz to the scan driver in a first period of the frame; You: Fig. 10, provide the scan clock signal having the first frequency to the scan driver);
provide the scan clock signal having the second frequency to the scan driver in a second period of the frame (Oh: Fig. 19, provide the scan clock signal having the second frequency 7.5 Hz to the scan driver in a second period of the frame; You: Fig.10, provide the scan clock signal having the second frequency to the scan driver; Lee: Fig. 10, provide the scan clock signal having the second frequency to the scan driver in a second period of the frame) and 
provide the scan clock signal having the constant voltage level to the scan driver in a third period of the frame (Oh: Fig. 10, provide the scan clock signal having the constant voltage level to the scan driver; Lee: Fig. 10, provide the scan clock signal having the constant voltage level to the scan driver), 
wherein the first frequency of the scan clock signal causes the scan signal that is deactivated to be provided to the second portion of the pixel-rows (You: Figs. 9-10, the first frequency of the scan clock signal causes the scan signal that is deactivated to be provided to the second portion of the pixel-rows), and 

As to claim 15: Claim 15 is a dependent claim of claim 14. The prior arts Oh, You and Lee further disclose claim limitation of the image processing device partially provides current frame data of the image data to the display device when the current frame data of the image data is partially updated from previous frame data of the image data (Oh: Figs. 1, 13-14, the image processing device partially provides current frame data of the image data to the display device when the current frame data of the image data is partially updated from previous frame data of the image data; You: Figs. 5-6, 9-10, the image processing device partially provides current frame data of the image data to the display device when the current frame data of the image data is partially updated from previous frame data of the image data; Lee: Figs. 1, 7, 10, the image processing device partially provides current frame data of the image data to the display device when the current frame data of the image data is partially updated from previous frame data of the image data). In addition, the same motivation is used as the rejection of claim 15.
As to claim 16: Claim 16 is a dependent claim of claim 15. The prior arts Oh, You and Lee further disclose claim limitation of the image processing device is configured to determine a frame rate based on a size of a portion of the current frame data, the portion of the current frame data being provided to the display device (Oh: 
As to claim 17: Claim 17 is a dependent claim of claim 14. The prior arts, Oh, You and Lee further disclose claim limitation of the controller is configured to select a first driving mode in which the display panel is entirely driven or a second driving mode in which the display panel is partially driven as a driving mode (Oh: Figs. 1, 13-14, the controller is configured to select a first driving mode in which the display panel is entirely driven or a second driving mode in which the display panel is partially driven as a driving mode; You: Figs. 9-10, the controller is configured to select a first driving mode in which the display panel is entirely driven or a second driving mode in which the display panel is partially driven as a driving mode; Lee: Figs. 1, 7, 10, the controller is configured to select a first driving mode in which the display panel is entirely driven or a second driving mode in which the display panel is partially driven as a driving mode). In addition, the same motivation is used as the rejection of claim 17.
As to claim 18: Claim 18 is a dependent claim of claim 17. The prior arts You and Lee further disclose claim limitation of the pixels are arranged in the pixel-rows and in pixel-columns, and wherein the controller is configured to classify, in the second driving mode, the pixel-rows into a first region where the current image displayed on the 
As to claim 19: Claim 19 is a dependent claim of claim 17. The prior arts You and Lee further disclose claim limitation of in the second driving mode, the scan driver is configured to provide the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region (Oh: Figs. 1, 13-14 show in the second driving mode, the scan driver is configured to provide the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region; You: Figs. 9-10 show the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region; ¶0047-0048; Lee: Figs. 1, 7, 10, in the second driving mode, the scan driver is configured to provide the scan signal that is activated to the first region, and to provide the scan signal that is .

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH et al (US 2016/0035297 A1) in view of YOU et al (US 2013/0293529 A1) and Lee et al (US 2015/0154902 A1), hereinafter Ohs as applied to claim 1 above, and further in view of LV et al (CN 105825468 A).
As to claim 12: Claim 12 is a dependent claim of claim 1. The prior arts Oh, You and Lee further discloses claim limitation of the controller includes:
a frame data comparing block configured to obtain a first number of pixel-rows where previous frame data is identical to current frame data (Lee: Fig. 6, “a frame data comparing block 610” configured to obtain a first number of pixel-rows where previous frame data is identical to current frame data; ¶0093); 
a partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed (Lee: Figs. 6-7, 10, the frame data comparing block also serves as a partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed); and 

Ohs does not expressly disclose a partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed, when the first number is greater than a threshold value. However, Lv teaches a display device comprises a controller includes a partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed, when the first number is greater than a threshold value (Figs. 1-7, a display device comprises “a controller 125” includes “a partial refresh determining block 250” configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed, when a first number is greater than a threshold value; 
As to claim 13: Claim 13 is a dependent claim of claim 12. The prior arts Oh, You, Lee and Lv further disclose claim limitation of the control signal generating block is configured to provide a data clock signal of which a frequency is varied based on the region classification information to the data driver (Oh: Fig. 1, the control signal generating block 130 is configured to provide a data clock signal of which a frequency is varied based on the region classification information to the data driver 150; You: Figs. 9-10, a frequency is varied based on the region classification information; Lee: Figs. 1, 6-7, 10, the control signal generating block 630 is configured to provide a data clock signal of which a frequency is varied based on the region classification information to the data driver 120;  Lv: Fig. 2, “a control signal generating block 230A” is configured to provide a data clock signal based on the region classification information to the data driver; ¶0026). In addition, the same motivation is used as the rejection of claim 13.  
Response to Arguments
Applicant’s arguments filed on February 9, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693